DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 	
	Current application claims foreign priority from IN202111020362 filed on 05/04/2021.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8, line 4, “second of the aircraft” should read “second side of the aircraft”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kupratis et al. (US 2021/0323685 A1), hereinafter Kupratis. 
	Regarding claim 14, Kupratis discloses an aircraft comprising (Figure 1, aircraft 10): 
a fuselage extending between a forward end and an aft end (as seen in Figure 1, the fuselage 12 extends between a forward end and an aft end of the aircraft 10); 
a distributed fan array having a plurality of fans (Figure 4, plurality of fans 211) mounted to and arranged around the aft end of the fuselage (as seen in Figure 1 and Figure 2A, the plurality of fans 211 are mounted to an aft end of the fuselage 12 of the aircraft 10), the plurality of fans being positioned so as to ingest boundary layer airflow (Figure 4; Paragraph [0005], lines 1-7); and 
a computing system (Figure 8; Paragraph [0055], lines 6-8) having one or more processors (Figure 8; Paragraph [0055], lines 15-16) the one or more processors being configured to control a thrust output of at least two fans of the fan array independently of one another (Figure 8; Paragraph [0058], lines 1-7). 

Regarding claim 15, Kupratis discloses the limitations of claim 14 above, and further discloses  wherein in independently controlling a thrust output of the at least two fans of the fan array (Figure 8, Paragraph [0057], lines 5-13), the one or more processors (“controller 802 may comprise a processor” as seen in Figure 8; Paragraph [0055], lines 15-16) are configured to control the thrust output of each fan of the fan array independently of one another (Figure 8; Paragraph [0057], lines 5-13). 
Note: As seen in Figure 8, the controller is configured to control the thrust output of the top propulsion system 804, the bottom propulsion system 808, the right propulsion system 806, and the left propulsion system 810. Since the controller can comprise a processor, then the processor would be configured to control the thrust output of each propulsion system independently. 
	Regarding claim 18, Kupratis discloses the limitations of claim 14, and further discloses wherein in controlling the thrust output of the at least two fans of the fan array independently of one another (Figure 8, Paragraph [0057], lines 5-13), a first fan of the at least two fans (Figure 4, first fan 212) and a second fan (Figure 4, second fan 214) of the at least two fans are controlled to respective rotational speeds (Figure 8, Paragraph [0057], lines 5-13). 
	Note: It is well understood that controlling the thrust output of the propulsion system would be attainable by the modification of fan speed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Riera et al. (WO 2019/243119 A1), hereinafter Riera. 
Regarding claim 1, Riera discloses an aircraft (Figure 4, aircraft 1) comprising a fuselage (Figure 4, fuselage 10) extending between a forward end and an aft end (Paragraph [0038], lines 1-2); and a fan array (Figure 6, mobile blowers 51, 52, 53, 54) including fans being mounted to and arranged circumferentially around the aft end of the fuselage (as seen in Figures 4 and 6, the rear propulsion system 4 which is made up of the mobile blowers 51, 52, 53, 54 is mounted to the aft end of the fuselage), the fans being positioned so as to ingest boundary layer airflow flowing along the fuselage (Paragraph [0038], lines 1-5). 
Riera does not appear to specifically disclose at least two fans of the fans being different sizes. 
However, in an alternative embodiment, Riera teaches at least two fans of the fans being different sizes (as seen in Figure 7, the mobile blowers 51, 52, 53, and 54 each have a different radial thickness R1, R2, R3, R4; Paragraph [0062], lines 3-5). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the invention of Riera such that at least two fans are different sizes. One of ordinary skill in the art would have been motivated to make this modification in order to accommodate for various structural designs aft of an aircraft, and to maintain a symmetrical profile of the fans.  

Regarding claim 2, Riera as modified discloses the limitations of claim 1, and further discloses  wherein the at least two fans include a first fan (Figure 7, mobile blower 51), a second fan (Figure 7, mobile blower 52), and a third fan (Figure 7, mobile blower 53) which are each different sizes (as seen in Figure 7, the mobile blowers 51, 52, 53, and 54 each have a different radial thickness R1, R2, R3, R4; Paragraph [0062], lines 3-5). 

Regarding claim 5, Riera as modified discloses the limitations of claim 1, and further discloses wherein the fuselage of the aircraft defines a mean line (as seen in Annotated Figure 6 below), and wherein the fans of the fan array (mobile blowers 51, 52, 53, and 54) include at least two fans positioned primarily above the mean line and at least two fans positioned primarily below the mean line (as seen in Annotated Figure 6 below, the mobile blowers 53 and 54 are positioned below the mean line, and mobile blowers 51 and 52 are positioned above the mean line). 

Regarding claim 6, Riera as modified disclose the limitations of claim 5, and further discloses wherein the aircraft defines a lateral direction and a longitudinal centerline (as seen in Annotated Figure 6 below, the aircraft 1 has a rear propulsion unit 4, which is defined by a lateral direction and a longitudinal centerline) and wherein the at least two fans positioned primarily above the mean line (as seen in Annotated Figure 6 below, there are at least two mobile blowers 51, and 52 positioned above the mean line) include a first fan (as seen in Annotated Figure 6 below, the mobile blowers 51 (first fan) is above the mean line) and a second fan (as seen in Annotated Figure 6 below, the mobile blowers 52 (second fan) is above the mean line), wherein the first fan is positioned on a first side of the aircraft along the lateral direction and the second fan is positioned on a second side of the aircraft along the lateral direction (as seen in in Annotated Figure 6 below, the mobile blower 51 (first fan) is positioned on a first side and the mobile blower 52 (second fan) is positioned on a second side along a lateral direction), the first side and the second side being defined by the longitudinal centerline (as seen in Annotated Figure 6 below, the first side and second side are defined by the longitudinal centerline). 

    PNG
    media_image1.png
    472
    473
    media_image1.png
    Greyscale

Annotated Figure 6: Annotated Image of Riera’s Figure 6. 

Regarding claim 10, Riera as modified discloses the limitations of claim 1, and further discloses wherein at least a portion of at least one of the fans which extends aft of a leading edge of a vertical stabilizer of the aircraft (as seen in Figure 1, the rear propulsion system 2 extends aft of a leading edge of an upper fin 12 of the aircraft 10).

Claims 3, 4, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over modified Riera as applied to claim 1 above, and further in view of Kupratis et al. (US 2021/0323685 A1), hereinafter Kupratis. 
Regarding claim 3, Riera as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein each one of the fans of the fan array is an electrically-driven fan. 
However, Kupratis in the same field of endeavor, teaches wherein each one of the fans of the fan array (as seen in Figure 2B and Figure 4, the fan section 210 has a plurality of fans 211; Paragraph [0032], lines 1-2) is an electrically-driven fan (Figure 1, hybrid electric gas turbine propulsion system 100; Paragraph [0027], lines 7-8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Riera as modified to incorporate the teachings of Kupratis to provide an electrically-driven fan. One of ordinary skill in the art would have been motivated to make this modification to reduce noise and make the overall aircraft more environmentally conscious.  

Regarding claim 4, Riera as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein each one of the fans of the fan array has an associated electric machine operatively coupled thereto. 
However, Kupratis in the same field of endeavor, teaches wherein each one of the fans of the fan array (as seen in Figure 2B and Figure 4, the fan section 210 has a plurality of fans 211; Paragraph [0032], lines 1-2) has an associated electric machine operatively coupled thereto (Figure 1, electric motor 190; Paragraph [0029], lines 3-6). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Riera as modified to incorporate the teachings of Kupratis to provide a fan that has an associated electric machine operatively coupled. One of ordinary skill in the art would have been motivated to make this modification to reduce noise and make the overall aircraft more environmentally conscious.

Regarding claim 7, Riera as modified discloses the limitations of claim 5, and further discloses wherein the at least two fans positioned primarily below the mean line include a third fan, a fourth fan, a fifth fan positioned between the third fan and the fourth fan (as seen in Annotated Figure 6 above, the fifth fan is positioned between the third and fourth fan). 
Modified Riera does not appear to specifically disclose wherein an axis of rotation of the fifth fan is aligned with a longitudinal centerline defined by the aircraft along a lateral direction. 
However, Kupratis in the same field of endeavor, teaches wherein an axis of rotation of the fifth fan is aligned with a longitudinal centerline defined by the aircraft along a lateral direction (as seen in Annotated Figure 4 below the third fan 216 is aligned with a longitudinal centerline defined by the aircraft along a lateral direction). 
Note: While Kupratis does not explicitly disclose a fifth fan, it is well understood that the fan system disclosed in Riera could be aligned such that one of the fans is positioned along a longitudinal centerline. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Riera as modified to incorporate the teachings of Kupratis to provide a fan aligned with a longitudinal centerline defined by the aircraft along a lateral direction. One of ordinary skill in the art would have been motivated to make this modification to maintain a symmetrical profile of the fans, and to account for the vertical stabilizer of the aircraft.   

    PNG
    media_image2.png
    272
    279
    media_image2.png
    Greyscale

Annotated Figure 4: Annotated Image of Kupratis’s figure 4. 

Regarding claim 8, Riera as modified disclose the limitations of claim 7, and further discloses wherein the at least two fans positioned primarily above the mean line include a first set of fans and a second set of fans (as seen in annotated figure 6a below) the fans of the first set being positioned on a first side of the aircraft along a lateral direction and the fans of the second set being positioned on a second of the aircraft along the lateral direction (as seen in annotated figure 6a below), the first side and the second side being defined by a longitudinal centerline of the aircraft and wherein the first set of fans includes at least three fans and the second set of fans include at least three fans (as seen in Annotated Figure 6a below, the fans are positioned on a first side and a second side where the first and second set of fans include three fans). 

    PNG
    media_image3.png
    472
    473
    media_image3.png
    Greyscale
 
Annotated Figure 6a: Annotated Image of Riera’s figure 6. 

Regarding claim 13, Riera as modified discloses the limitations of claim 1, but does not appear to explicitly disclose wherein the fans are independently controllable. 
However, Kupratis in the same field of endeavor, teaches wherein the fans are independently controllable (Figure 8; Paragraph [0058], lines 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riera as modified and include fans that are independently controllable as taught by Kupratis, in order to independently control the yaw or pitch of the aircraft (e.g., Kupratis, paragraph [0057]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Riera as applied to claim 1 above, and further in view of Marrinan et al. (US 10,358,228 B2), hereinafter Marrinan. 
Regarding claim 9, Riera as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein at least one fan of the fans of the fan array includes inlet guide vanes positioned upstream of a plurality of fan blades of the at least one fan. 
However, Marrinan in the same field of endeavor, teaches wherein at least one fan (Figure 4, fan 222) of the fans of the fan array includes inlet guide vanes (Figure 4, structural members 226; Page. 8, lines 9-13) positioned upstream of a plurality of fan blades (as seen in Figure 4, the structural members 226 (inlet guide vanes) are positioned upstream of the plurality of fan blades 228) of the at least one fan (Figure 4, fan 222).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riera as modified to incorporate the teachings of Marrinan to provide inlet guide vans positioned upstream of the fan blades. One of ordinary skill in the art would have been motivated to make this modification in order to regulate the airflow.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over modified Riera as applied to claim 1 above, and further in view of Papas et al. (US 2020/0070995 A1), hereinafter Papas.
Regarding claim 11, Riera as modified discloses the limitations of claim 1, and further discloses a fuselage (Figure 4, fuselage 10). 
However, modified Riera does not appear to specifically disclose wherein the fuselage has a non-circular cross-sectional shape. 
Papas, in the same field of endeavor, teaches wherein the fuselage has a non-circular cross-sectional shape (Figure 1C and Paragraph [0060], lines 1-4; non-circular fuselage 102). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Riera as modified to provide a fuselage that does not have a circular cross-sectional shape, as taught by Papas, in order to decrease the fuel necessary (e.g. Papas, Paragraph [0060], “Increased lift generated by a wide non-circular fuselage means smaller wings are needed to carry the weight of the aircraft, resulting in less fuel needed to fly a given mission.”).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Riera as applied to claim 1 above, and further in view of Horng et al. (US 2012/0045325 A1), hereinafter Horng. 
Regarding claim 12, Riera as modified discloses the limitations of claim 1, and further discloses wherein the aircraft defines a circumferential direction (as seen in Figure 1 and Figure 3, the aircraft 1 defines a circumferential direction), and wherein the aircraft further comprises an outer nacelle encasing each one of the fans of the fan array (as seen in Figure 3, the rear propulsion system which comprises the mobile fans 3 has an outer peripheral casing 22 and an inner peripheral casing 21). 
However, modified Riera does not appear to specifically disclose at least one partition wall connecting the fuselage and the outer nacelle and separating adjacent fans of the fans of the fan array.
Horng, in the same field of endeavor teaches at least one partition wall (of the fans of the fan array (as seen in Figure 1 and in further detail in Figure 2, each fan wheel 82 has a sidewall 24 separating each fan). 
Note: While Horng does not explicitly disclose the partition wall connecting the fuselage and the outer nacelle, it is well understood that by integrating the partition wall (Figure 2, sidewall 24) to separate adjacent fans said partition wall would connect the fuselage and the outer nacelle in modified Riera. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riera as modified to incorporate the teachings of Horng to provide a partition wall separating adjacent fans. One of ordinary skill in the art would have been motivated to make this modification in order to prevent fan blades from impacting the rest of the fans incase of a blade-out. 

Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis as applied to claim 14 above, and further in view of Pastouchenko et al. (US 10,399,670 B2), hereinafter Pastouchenko.  
Regarding claim 16, Kupratis discloses the limitations of claim 14, and further discloses wherein in controlling the thrust output of the at least two fans of the fan array independently of one another (Figure 8, Paragraph [0057], lines 5-13), the one or more processors (Figure 8; Paragraph [0055], lines 15-16) are configured to: 
receive data indicating one or more operating conditions associated with the aircraft (because the processor is implementing the controller the processor must receive data (Paragraph [0055], lines 15-16 and lines 26-30);
However, Kupratis does not appear to specifically disclose determining a boundary layer 
ingestion suction requirement for each of the at least two fans based at least in part on the data, and wherein the at least two fans of the fan array are independently controlled to their respective thrust outputs based at least in part on their respective boundary layer ingestion suction requirements. 
	Pastouchenko, in the same field of endeavor teaches determining a boundary layer ingestion suction requirement for each of the at least two fans based at least in part on the data (Claim 18, lines 1-6) and wherein the at least two fans of the fan array are independently controlled to their respective thrust outputs (Col. 9, lines 31-34) based at least in part on their respective boundary layer ingestion suctions requirements (Claim 18, lines 1-6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kupratis to incorporate a boundary layer ingestion suction requirement, as taught by Pastouchenko, in order to adequately monitor the airflow entering the boundary layer ingestion fan utilizing the various sensor inputs commanded. 

	Regarding claim 17, Kupratis discloses the limitations of claim 16, and further discloses each of the at least two fans of the fan array (as seen in figure 4, there is a first fan 212, a second fan 214, a third fan 216, and a fourth fan 218 in the plurality of fans 211). 
	However, Kupratis does not appear to specifically disclose wherein the data indicating the one or more operating conditions associated with the aircraft includes a sensed or derived velocity of the boundary layer airflow. 
	Pastouchenko, in the same field of endeavor teaches wherein the data indicating the one or more operating conditions associated with the aircraft includes a sensed or derived velocity of the boundary layer airflow (claim 18, lines 9-14). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kupratis to incorporate an operating condition associated with the aircraft that includes a sensed velocity of the boundary layer airflow, as taught by Pastouchenko, in order to account for the individual inlet conditions of each fan. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kupratis as applied to claim 14 above, and further in view of Marrinan et al. (US 10,358,228 B2), hereinafter Marrinan. 
Regarding claim 19, Kupratis discloses the limitations of claim 14, and further discloses wherein in controlling the thrust output of the at least two fans of the fan array independent of one another (Figure 8, Paragraph [0057], lines 5-13). Kupratis further discloses a first fan (Figure 8, top propulsion system 804 has a first fan) and a second fan (Figure 8, left propulsion system 810 has a second fan) that are independently controlled to respective pitch positions (Figure 8, Paragraph [0057], lines 5-13).
However, Kupratis does not appear to specifically disclose inlet guide vanes of a first fan of the at least two fans and inlet guide vanes of a second fan of the at least two fans are independently controlled to respective pitch positions. 
	Marrinan, in the same field of endeavor teaches inlet guide vans (Figure 4, structural members 226; Page. 8, lines 9-13). 
	Note: It is well understood that since Kupratis discloses controlling the propulsion systems independent of one another, then by adding inlet guide vanes in front of the first and second fans, they would become part of the propulsion system, therefore also being controlled independent of one another. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kupratis to provide inlet guide vanes in front of the fan, as taught by Marrinan, in order to regulate the airflow.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kupratis, in view of Pastouchenko et al. (US 10,399,670 B2), hereinafter Pastouchenko.  
Regarding claim 20, Kupratis teaches a method of operating an aircraft (Figure 1, aircraft 10), the method comprising: 
receiving, by one or more processors (Figure 8; Paragraph [0055], lines 15-16) of a computing system of the aircraft (Figure 8; Paragraph [0055], lines 6-8), the aircraft (Figure 1, aircraft 10) having a fuselage extending between a forward end and an aft end (as seen in Figure 1, the fuselage 12 extends between a forward end and an aft end of the aircraft 10), the aircraft further including a fan array that includes fans being mounted to and arrange circumferentially around the aft end of the fuselage (as seen in Figure 1 and Figure 2A, the plurality of fans 211 are mounted to and arranged circumferentially around the aft end of the fuselage 12 of the aircraft 10), the fans being positioned so as to ingest boundary layer airflow flowing along the fuselage (Figure 4; Paragraph [0005], lines 1-7); 
determining by the one or more processors (Figure 8; Paragraph [0055], lines 15-16), a boundary layer ingestion suction requirement for each of the fans based at least in part on the data (flow into the inlet (i.e. boundary layer flow) may be adjusted based on parameters such a boundary flow velocity; Paragraph [0026], lines 10-13). 
However, Kupratis does not appear to specifically disclose data indicating one or more operating 
conditions associated with the aircraft, determining by the one or more processors, a boundary layer ingestion suction requirement for each of the fans based at least in part on the data, and controlling the fans to respective thrust outputs based at least in part on their respective boundary layer ingestion suction requirements. 
Pastouchenko, in the same field of endeavor teaches data indicating one or more operating 
conditions associated with the aircraft (Col. 9, lines 31-34), and controlling the fans to respective thrust outputs based at least in part on their respective boundary layer ingestion suction requirements (Claim 18, lines 9-14). 
	Note: The sensor as taught by Pastouchenko can be implemented in Kupratis, since Kupratis discloses controlling the fans independently to respective thrust outputs (Figure 8, Paragraph [0057], lines 5-13). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kupratis to incorporate a boundary layer ingestion suction requirement for each fan (propulsion system), as taught by Pastouchenko, in order to provide for the individual inlet conditions of each fan. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA ALEKSIC whose telephone number is (571)272-1659. The examiner can normally be reached Monday-Thursday 8:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEVENA ALEKSIC/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647